Citation Nr: 1821504	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-55 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 17, 2015, for the award of service connection for posttraumatic stress disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty service from July 1961 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office, which, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 100 percent disability rating, effective December 17, 2015.


FINDINGS OF FACT

1.  The Veteran initially filed a claim of service connection for posttraumatic stress disorder with depression on May 18, 2005.  The issue was denied in a February 2006 rating decision.  The Veteran was notified of this denial and his procedural rights in a letter dated in March 2006.  He did not submit a Notice of Disagreement and no new and material evidence was received within one year from the notification letter.  

2.  Following the issuance of the February 2006 rating decision, the RO requested and received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  

3.  The Veteran re-filed his claim of service connection for PTSD with depression in December 2015.  The RO granted service connection and awarded a 100 percent disability rating, effective December 17, 2015.


CONCLUSION OF LAW

The criteria of an effective date of May 18, 2005, for the grant of service connection for PTSD with depression have been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.156, 3.159, 3.160, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  With regard to the issue of an effective date earlier than December 17, 2015, for the award of a 100 percent disability rating for PTSD with depression, the claim stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

The Board also finds that the duty to assist has been met. The Veteran's VA treatment records and service treatment and personnel records have been obtained.  He has declined his right to a hearing.  There is no indication that there is any outstanding relevant evidence.  As such, the Board will proceed to the merits.

It is well established that the effective date for a reopened claim, after a final adjudication, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F. 3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 
5 Vet. App. 215, 216-17 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the claim).  

However, there is an exception to the general rule when relevant service department records are received which were not associated with the claims file when the VA first decided the claim.  See 38 C.F.R. § 3.156(a)(c).  When an award is made based all or in part on pertinent service department records associated with the claims file subsequent to the initial rating decision, then the effective date is the date that entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(a)(c)(3).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

In the present case, the Veteran filed a claim of service connection for PTSD with depression on May 18, 2005.  He submitted a stressor statement indicating that he served in Vietnam and the incidents occurred therein.  The file reflects that the RO only requested the Veteran's partial personnel file at that time, which included pages of his personnel file showing unit of assignment, dates of assignment, and participation in combat operations.  The RO forwarded a letter to the Veteran in January 2006, which requested evidence showing that he served in Vietnam.  Subsequently, the issue of service connection for PTSD with depression was adjudicated in a final rating decision in February 2006.  The Veteran was notified of this decision and his appellate and procedural rights in a letter dated in March 2006.  He did not submit a Notice of Disagreement (NOD) and/or submit any additional evidence within the one-year appeal period.  

The Veteran re-filed his claim of service connection for PTSD with depression in December 2015.  In February 2016, the RO requested the Veteran's complete personnel file.  The Veteran's personnel file confirmed that he served in Vietnam.  
Service connection for PTSD with depression was awarded in a May 2016 rating decision, effective December 17, 2015.  

After a review of the evidence, the Board finds that an earlier effective date for the Veteran's service connection for PTSD with depression is warranted.  While it appears that the RO reviewed part of the Veteran's personnel file at the time of his May 18, 2005, claim for service connection for PTSD, it does not appear that the entire personnel file was associated with the claims file.  This is evident from the RO's January 2006 letter to the Veteran, which requested evidence that he served in Vietnam.  The RO requested the Veteran's complete personnel file in February 2016 and service connection was ultimately awarded, at least in part, based on the additional personnel records which tend to indicate service in Vietnam.  See 38 C.F.R. § 3.156(c).

In light of the foregoing, the Board finds that the Veteran is entitled to an effective date of May 18, 2005, for the award of service connection for PTSD with depression, which is the date his claim was initially received by the VA.


ORDER

Entitlement to an effective date of May 18, 2005, for the award of service connection for PTSD with depression is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


